The defendant Board of Education seeks a change of venue from Hudson to Bergen County. Although the rule authorized depositions none were taken. No point, however, is made that we must deny relief for lack of proof of inconvenience. On the record, the inconvenience to the defendant does not seem to require a removal.
The case involves but few records. In so far as the municipal body is concerned, its members generally find employment outside of the borough. The convenience of municipal employes in this case is not an issue.
The rule will be discharged. *Page 617